PER CURIAM.
David Roman appeals from an order of final summary judgment entered in favor of *883Rolando Martinez. We affirm. See May v. Crounse, 598 So.2d 303 (Fla. 3d DCA) (landowner under no duty to keep abutting sidewalk free of accumulated debris), rev. denied, 606 So.2d 1165 (Fla.1992); Cantens v. Jeff-Son, Inc., 381 So.2d 307 (Fla. 3d DCA 1980) (hotel has no duty to maintain abutting public sidewalk); see also Mahoney v. Burger King Corp., 600 So.2d 1252 (Fla. 3d DCA 1992) (summary judgment for property owner appropriate where plaintiff presented no evidence that owner had actual or constructive knowledge of condition that allegedly caused fall).
As to the claims against the City of Miami, we do not have jurisdiction and dismiss the appeal. See Metro-Dade Police Dept. v. Hidalgo, 601 So.2d 1259 (Fla. 3d DCA 1992) (where appellant fails to file timely notice of appeal from order to be reviewed, this court is without subject matter jurisdiction).
Affirmed as to appellee Martinez; appeal dismissed as to the City of Miami.